    Case 1:19-cr-00012-VSB Document 335 Filed 08/04/21 Page 1 of 1




                                              August 2, 2021

VIA ECF and Email
Honorable Vernon S. Broderick
United States District Judge
Southern District of New York                               8/4/2021
40 Foley Square
New York, NY 10007

             RE: United States v. Joshua Rodriguez, 19 Cr. 12 (VSB)

Dear Judge Broderick:

       I am writing to request reappointment in this case, nunc pro tunc to
June 4, 2020 to account for materials that I sent to Mr. Rodriguez and the
motion that I filed for a return of Mr. Rodriguez’s passport. I had thought
that I could file this as a supplemental voucher, but the CJA clerks inform
me that I must have an order reappointing me in order to file this voucher.

       Mr. Rodriguez is doing well on supervised release. He is working at
Union Beverage Packer and maintains a good relationship with his probation
officer.

      I thank the Court for its attention to this matter.


                                              Respectfully submitted,


                                              /s/

                                              Grainne E. O’Neill
                                              Attorney for Joshua Rodriguez
